Citation Nr: 1112141	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-17 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to non service-connected pension.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from June 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board previously remanded this matter in June 2010.  


FINDING OF FACT

The schedular requirements for a permanent and total disability rating for VA pension purposes are not met, and the Veteran's disabilities do not permanently preclude him from engaging in all forms of substantially gainful employment consistent with his age, education, and work experience. 


CONCLUSION OF LAW

The criteria for non-service connected pension benefits have not been met. 38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.2(f), 3.321, 3.340, 3.342 a, 4.16, 4.17 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A September 2006 letter provided notice of the evidence required to substantiate the claim.  The letter explained what evidence VA was responsible for obtaining and what evidence VA would attempt to obtain on his behalf.  

The RO mad reasonable efforts to assist the Veteran.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  A VA examination was scheduled, but the Veteran failed to report for a VA examination.  Accordingly, the Board will consider the case based upon the evidence of record.  38 C.F.R. § 3.655 (2010).

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Nonservice-connected pension benefits are payable to a veteran who served for 90 days or more during a period of war, and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521 (West 2002).  If a veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2010).

In addition, the evidence must show that the veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23; and (vi)(A) is age 65 or older, or (B) is permanently and totally disabled from nonservice-connected disabilities not due to the veteran's own misconduct.

The Veteran's service meets eligibility requirements, as he served more than 90 days during a period of war.  38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3.  The Veteran is under 65 and must therefore meet the permanent and total disability requirements under 38 U.S.C.A. § 1521 (e).

A veteran is considered permanently and totally disabled if the veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.3(a)(3).

The record does not show that the Veteran is a patient in a nursing home for long-term care because of a disability.  38 U.S.C.A. § 1502(a)(1).   Nor does the record show that the Social Security Administration has made a determination that the Veteran is disabled.  38 U.S.C.A. § 1502(a)(2) (West 2002).  Therefore, in order to be eligible for non-service-connected pension, the Veteran must meet the criteria of either section 1502(a)(3) or 1502(a)(4). 

The United States Court of Appeals for Veterans Claims (Court) has provided an analytical framework for application in pension cases.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in these cases are to the combined effect that VA has a duty to insure: that an appropriate rating for each disability of record is assigned using the approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the "average person" and "unemployability" tests are both applied; and that if the benefit may not be awarded under the "average person" or "unemployability" tests, a determination must then be made whether there is entitlement to non service-connected disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that total disability will be found to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, provided that the impairment is reasonably certain to continue throughout the life of the disabled person.

The unemployability (or subjective) test arises from 38 U.S.C.A. § 1521(a) (West 2002) and 38 C.F.R. §§ 3.321(b)(2) (2010), 4.17 and mandates that where it is shown that the appellant's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and it is shown that they are permanent in nature, a determination should be made whether such disabilities render him or her incapable of substantially gainful employment.  To meet the percentage requirements of 38 C.F.R. § 4.16, the Veteran must suffer from one disability ratable at 60 percent or more, or two or more disabilities where one of the disabilities is ratable at 40 percent or more, and the combined rating of all disabilities is 70 percent or more.

If the Veteran does not meet either the "average person" or the "unemployability" tests, a determination is required as to whether the Veteran should be granted entitlement to nonservice-connected disability pension on an extraschedular basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), on the basis that he or she is unemployable by virtue of age, occupational background or other related factors.

An October 2006 VA general examination noted diagnoses of a surgical scar from appendectomy, mild onychomycosis and degenerative joint disease of the hands bilaterally.  The examiner opined that the Veteran's surgical scar and onychomycosis would not make him unemployable for physical or sedentary work.  
A report of a November 2006 VA examination for hand disabilities noted that the Veteran was not working.  The examiner diagnosed age related changes in both hands manifested by stiffness.  The examiner opined that the Veteran's bilateral hand condition would not interfere in any way with his employability in his usual and customary occupations.  

A November 2006 VA eye examination noted that the Veteran was not employed.   The examiner diagnosed a history of macular hemorrhage with secondary central vision loss.  The examiner noted that the Veteran reported that the reason for his unemployment was that he had a hard time finding work with his vision loss.   

VA mental health records dated in April 2008 noted that the Veteran was employed as a security guard.  

In June 2010, the Board remanded this matter in order to obtain a VA examination.  A record on file indicates that the Veteran cancelled the examination.  He reported that he was working full time and did not need the examination.  

The criteria of the "average person" test are not met in this case, as the evidence does not show that the Veteran has impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation and that such provided that the impairment is reasonably certain to continue throughout the Veteran's life.  The record does not contain any medical opinions indicating that the Veteran has an impairment which would render it impossible for the average person to follow a substantially gainful occupation.  In this regard, the VA hand disabilities examination and the 2006 VA general examination indicated that the Veteran's disabilities would not interfere with employment.  

The Veteran's nonservice-connected disabilities include: obsessive compulsive disorder, rated as non-compensable; post-traumatic stress disorder, rated as non-compensable; depression, rated as non-compensable; dysthymic disorder, rated as 10 percent disabling; and appendectomy scar, rated as non-compensable.  The combined evaluation for the Veteran's disabilities is 10 percent.  

Obsessive compulsive disorder, PTSD, depression and dysthymic disorder are evaluated according to the General Rating Formula for Mental Disorders (Formula).  

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

The Global Assessment of Functioning (GAF) score, found in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)), is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood and an inability to work.  A score from 41 to 50 reflects serious impairment in social and occupation functioning including an inability to keep a job.  A score from 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupation or school functioning.  A score of 61 to 70 is provided when there are mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 71 to 80 reflects symptoms that are transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupational or school functioning.

A November 2006 VA mental health disorders examination noted that the Veteran made good eye contact.  His psychomotor behavior was slow.  His social manner was marked by a fair degree of anxiety.  He described an underdeveloped self concept and presented himself with little self confidence.  He described nihilistic thought content but denied suicidal and homicidal ideation, intention or plan.  He had no difficulty communicating with the examiner.  Congnitive functioning appeared grossly intact based upon his performance on simple mental status screening tasks.  He complained of concentration difficulties but denied short-term memory problems.  The examiner assigned a GAF score of 68.  

A VA mental health treatment note dated in April 2008 reflects that the Veteran's speech was regular rhythm and spontaneous.  He spent a lot of the session stating that his life is hopeless, and he cannot change.  His affect was depressed with no changes in expression.  His thought processes were organized and goal directed.  He denied thought projection, thought insertion, auditory hallucination and ideas of reference.  His thought content was free of common paranoid thoughts.  The Veteran had no suicidal ideation and no history of homicidal ideation.  He appeared fully oriented.  Concentration was good.  Memory was good.  His fund of knowledge appeared adequate.  Abstraction was intact.  Intelligence was average or better.  His judgment was fair, and insight was fair to limited.  A GAF score of 60 was assigned.  The GAF scores assigned by VA mental health professionals reflect  mild to moderate impairment.  Assuming moderate impairment, the appropriate rating of the Veteran's psychiatric disabilities  for pension purposes would be no more than 30 percent.  

With regard to the Veteran's appendectomy scar, the October 2006 VA examination indicated that the Veteran's appendectomy scar is well-healed, with no evidence of malnutrition or keloid formation, contractures, or adherence to underlying tissues.  Under the pertinent rating criteria, a non-compensable rating is warranted for the Veteran's surgical scar, as it is superficial, less than 144 square inches in area and not unstable or painful.  See 38 U.S.C.A. § 4.118, Diagnostic Codes 7802 and 7804 (2010). 

Even when a 30 percent rating is assigned for the Veteran's psychiatric disabilities for nonservice-connected pension purposes, the Veteran's combined disability rating is does not meet the percentage requirements of 38 C.F.R. § 4.16.  Therefore,  the criteria of the unemployability test are not met.

As the Veteran does not meet the criteria for either the "average person" or "unemployability" test, a determination is required as to whether the Veteran should be granted entitlement to non service-connected disability pension on an extraschedular basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), on the basis that he is unemployable by virtue of age, occupational background, or other related factors.  The Veteran is 60 years old.  VA records indicate that, during the appeal period, the Veteran reported employment as a security guard and as a house manager for a residential facility.  The Veteran has also indicated that he is currently employed full-time.  The Board concludes that referral for extraschedular evaluation is not warranted, as the record does not show that the Veteran is unemployable due to age, occupational background or other related factors.  

Based on the foregoing, it has not been shown that the Veteran is currently unable to secure and follow a gainful occupation due to his disabilities.  Accordingly, the Veteran's claim for a permanent and total disability rating for nonservice connected pension purposes must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to nonservice-connected pension is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


